NO. 12-10-00046-CV

                           IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS
SIX THOUSAND AND NO/100THS
DOLLARS IN US CURRENCY ($6,000.00),
APPELLANT                                                '     APPEAL FROM THE 145TH

V.                                                       '     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                      '     NACOGDOCHES COUNTY, TEXAS
APPELLEE
                                   MEMORANDUM OPINION
                                       PER CURIAM
         This appeal is being dismissed because Appellant, Henry Lamont Caldwell, has
failed to comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3.
Pursuant to rule 32.1, Appellant’s docketing statement was due to have been filed at the
time the appeal was perfected, i.e., December 31, 2008. See TEX. R. APP. P. 32.1. On
February 17, 2010, this court notified Appellant that he should file a docketing statement
immediately if he had not already done so.1 On the same date, by separate letter, this
court notified Caldwell that the filing fee was due on or before March 1, 2010.
         Because Appellant did not file the docketing statement as requested in our
February 17, 2010 letter, this court issued a second notice on March 5, 2010 advising
Caldwell that the docketing statement was past due. The notice also advised Caldwell
that the filing fee in the appeal was due to have been paid on or before March 1, 2010,
but had not been received. See TEX. R. APP. P. 5. The notice further provided that unless
the docketing statement and filing fee were filed on or before March 15, 2010, the appeal
would be presented for dismissal in accordance with Texas Rule of Appellate Procedure
42.3. The date for filing the docketing statement and the filing fee have passed, and

         1
            Appellant filed his notice of appeal in the trial court on December 31, 2008. This court did not
receive the notice of appeal until February 17, 2010.
Caldwell has not complied with the court’s request. Because Caldwell has failed, after
notice, to comply with rules 5 and 32.1, the appeal is dismissed. See TEX. R. APP. P.
42.3(c).
Opinion delivered March 24, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)